Harvey, J.
(concurring specially): I concur in the result, but prefer to state my views, illustrated by the accompanying plat. On the point in question, the government survey meandered the banks of the Arkansas river, the fractional subdivisions of the sections being designated by lot numbers. W. M. Hill became the owner of the land. There were accretions to the lots. In 1914, upon orders of the county commissioners, the county surveyor, McLane, surveyed a tract of the accreted land to the south and west of the government meander line, made a plat of the tract surveyed, and gave it lot numbers D-4 and H-8, and this plat was duly recorded in a book kept for that purpose. In 1929 Mr. Hill had deputy county surveyor Dale survey and plat a portion of the accreted land west and south of that shown by the McLane plat, and this survey and plat were duly recorded in the office of the county surveyor. Later, and in 1933, Hill had deputy county surveyor Hefiing survey and plat another tract to the west and south of that surveyed by Dale, and this survey and plat were duly recorded in the office of the county surveyor. On December 12,1929, Hill executed an oil and gas lease covering only the tract of land as surveyed by Dale, and this was duly recorded in the office of the register of deeds. On September 29, 1933, Hill executed an oil and gas lease to the tract of land described by the survey and plat made by Hefiing.
On June 25, 1934, while the two leases above mentioned were in full force, Hill executed an oil and gas lease which, by assignment, came to be owned by the plaintiff, which specifically described “lots 4-D4, 8-H8” of the section. It was plaintiff’s contention that this description of necessity included the tract of land shown by the survey and plat made by Dale in 1929, and also the land shown by the survey and plat made by Hefiing in 1933. I think the trial court correctly held that this contention was not tenable. The fact that this was accreted land did not prevent the owner from platting it and conveying it, or leasing it by the plat descriptions. Had the owner thought the situation justified it, and had he platted the accreted land in city lots and blocks and conveyed them by the lot and block numbers shown by the plat, I think no one would contend that a deed from him of the lots 4 and 8 shown by the original government survey would carry the title of the lot previously conveyed by him on such a recorded plat.
The case of Cushenbery v. Waite-Phillips Co., 119 Kan. 478, 240 Pac. 400, involved no question of the platting by the owner of accreted land and selling it, or leasing it, according to such plat.